DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 10/29/2021 with respect to Humphrey/Dorney have been fully considered but they are not persuasive. Applicant argues that neither Humphrey nor Dorney disclose receiving as payment from the consumer, an input from the consumer that a promotional offer has been received by the consumer, the promotional offer comprising at least one additional refill for the product. However Dorney clearly discloses a valid code or RFID tag presented at the dispenser by the user is associated with a promotion, which they have accepted, and allows for one or more refills (para 0022, 0031). For at least the foregoing reasons claims 23-41 stand rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23,29 and 35 claim ‘a payment’ and ‘as payment’ it is unclear if these are referring to the same payment or two different payments.

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 23,29 and 35 claim “receiving as payment from the consumer, an input from the consumer that a promotional offer has been received by the consumer”. However paragraphs 0110 and 0113 of the applicant’s specification clearly disclose that payments and promotions are separate. A user may pay for a refill, use a promotion for a refill for a refill or use a promotion and a payment for a refill. There is no disclosure that the promotion is a payment.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Humphrey US 2005/0099304 in view of Dorney US 2007/0215239.

(Re claim 23,29,35) “a reader operable to read a machine readable item” (80,20 figure 7). “a controller in communication with the reader … instructions” (figure 4,5). “receive, via the reader, information from the machine readable item associated with the customer” (80, 20 figure 7, para 0035). “receive, via the product dispenser, an input from the consumer for an order for a product … a predetermined number of refills” (para 0039, 0042). “determine, based at least in part on the information … has used the predefined number of refills … entitled to an additional refill for the product” (para 0008, 0042). “dispense, via the product dispenser, the refill for the product to the consumer” (para 0036). “update, via the controller, a record indicating a status of the dispensed refill” (para 0042-0043). Humphrey also discloses requiring a user to pay for a refill (para 0042).
Humphrey does not disclose determining that the users refills are depleted and prompting the user to purchase more refills in response nor using a non-RFID machine readable item nor receiving as payment from the consumer, an input from the consumer that a promotional offer has been received by the consumer, the promotional offer comprising at least one additional refill for the product.
Dorney teaches a system for refilling a drink and for prompting for payment to purchase additional refills and if the user has run out of refills or wishes to purchase additional refills and additionally includes the ability to update a number of refills remaining and using a non-RFID machine readable item. (para 0027-0028, 0031, 0021, figure 6) and receiving as payment from the consumer, an input from the consumer that a promotional offer has been received by the consumer, the promotional offer comprising at least one additional refill for the product (para 0022, 0031).
It would have been obvious to one skilled in the art to modify the system of Humphrey to include being able to prompt for payment for a refill at the dispenser if the user is not entitled to a refill and may have to pay for additional refills because it allows for the system to allow to process additional drink sales without requiring a separate point of sale and purchase more refills for an existing cup 
(Re claim 24,30,36) “product comprises … beverage … a beverage container … refill … customized drink or beverage” (abstract).
(Re claim 25,31,37) “machine readable item … packaging … bar code …” (para 0021; Dorney).
(Re claim 26,32,38) “information from the machine readable item … product type … information about a product and/or item” (para 0035).
(Re claim 27,33,39) “determine that a consumer order includes a refill of the product … paid in full … offer is satisfied … predefined number of refills” (para 0035-0036, 0042-0043).
(Re claim 28,34,40) “reflect in the status, a change in type or kind of product … portion size … price … status of a refill” (para 0035-0036, 0042-0043).
(Re claim 41) “prompt the consumer to pay for the refill” (para 0042-0043).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655